United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 09-2768
                                 ________________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      District of Minnesota.
Ruben Sanchez-Espinoza, True               *
Name Ruben Sanchez Espinoza,               *      [UNPUBLISHED]
                                           *
             Appellant.                    *

                                 ________________

                            Submitted: February 8, 2010
                                Filed: February 19, 2010
                               ________________

Before WOLLMAN, HANSEN, and MELLOY, Circuit Judges.
                      ________________

PER CURIAM.

       Ruben Sanchez Espinoza, a native and citizen of Mexico, appeals as
unreasonable the district court's1 imposition of a 41-month sentence after he pleaded
guilty to one count of illegally reentering the United States after a previous removal.
In July 2001, Sanchez Espinoza was convicted of criminal sexual conduct in the third
degree, a felony under Minnesota law and a crime of violence under the United States
Sentencing Guidelines. Sanchez Espinoza was ordered removed to Mexico. He


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
reentered the United States without authorization in 2003. In November 2008,
Sanchez Espinoza was found in Minnesota. He was indicted for, and pleaded guilty
to, illegal reentry after removal.

       At sentencing, the district court calculated an advisory Guidelines sentencing
range of 41 to 51 months. As part of that calculation, the district court applied a
sixteen-level enhancement because Sanchez Espinoza previously had been convicted
of a crime of violence. See USSG § 2L1.2(b)(1)(A). The court sentenced Sanchez
Espinoza to 41 months of imprisonment.

        On appeal, Sanchez Espinoza complains that the bottom-of-the-range 41-month
sentence is more than necessary to accomplish the goals of the sentencing statute. He
does not argue that the district court committed procedural error in calculating the
advisory Guidelines sentencing range. Upon careful review, we conclude that the
within-Guidelines sentence is not unreasonable. See United States v. Linderman, 587
F.3d 896, 901 (8th Cir. 2009) (within-Guidelines sentence presumed reasonable on
appeal). The district court explicitly stated its belief that a 41-month sentence was the
minimum sentence necessary to accomplish the purposes of sentencing. In arriving
at that conclusion, the district court properly considered the sentencing factors, see 18
U.S.C. § 3553(a), including the need to promote respect for the rule of law, to deter
Sanchez Espinoza from illegally reentering the United States in the future, and to
reflect the seriousness of the offense. The district court noted the seriousness of the
offense supporting the sixteen-level specific offense characteristic enhancement. The
district court viewed the Minnesota state court's minimal sentence for the criminal
sexual conduct as akin to an invitation to Sanchez Espinoza to return to the United
States. In contrast, the district court attempted to advance the deterrence goals called
for by § 3553(a)(2)(B),(C). The district court did not abuse its wide discretion in
sentencing Sanchez Espinoza. See Gall v. United States, 552 U.S. 38, 41 (2007)
(requiring "deferential abuse-of-discretion standard" of review).

      The judgment of the district court is affirmed.
                     ______________________________

                                          -2-